It seems to me that the result of the majority opinion and judgment is to revise the contract *Page 132 
made by the parties, who were sui juris and who contracted voluntarily and dealt at arms length. The contract as construed by the majority is a much more fair and equitable contract, it is to be admitted, than that apparently intended by the parties, but is none the less a departure, in my judgment, from the contract as made. Moreover, it does not appear that the sums paid by the defendants exceeded a fair sum to justly compensate complainants in damages for their forbearance in executing the decree of sale, so as to render such payments objectionable as a penalty.